ORDER

Ohio resident Arnita M. Branch, proceeding pro se, appeals a district court judgment that dismissed her employment discrimination suit. The case has been referred to this panel pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Branch, proceeding with counsel, sued The Ohio State University, the university hospital and several of its subdivisions, individual hospital employees, and the state of Ohio, claiming multiple instances of employment discrimination based on her race, her disability, and in retaliation for seeking legal redress. She also claimed that the defendants violated 42 U.S.C. § 1983 in denying her promotions and constructively discharging her.
Upon the defendants’ motion, the district court dismissed Branch’s disability-based and retaliation-based claims against the university, its hospital, the university medical center, the cancer hospital and research center, and the individual employees named in the suit. The court dismissed Branch’s Title VII claims against the individual employees but denied the defendants’ motion to dismiss Branch’s § 1983 claims against the individual defendants. Branch later voluntarily dismissed her § 1983 claims against the individual defendants. Upon the defendants’ motion for summary judgment, the district court dismissed Branch’s remaining claims—except her claim that the defendants denied her a promotion to a clinic nurse position because of her race. On that sole issue, the court ordered that the case proceed to a trial.
*305The defendants moved for judgment as a matter of law at the close of Branch’s case-in-chief and again following the testimony of two defense witnesses. The court granted the motion, concluding that Branch failed to present any evidence on which the jury could disbelieve the defendants’ nondiseriminatory reasons for hiring a candidate other than Branch.
In her timely pro se appeal, Branch argues that the district court erred by granting judgment as a matter of law for the defendants regarding the clinic nurse position. Both parties have filed briefs.
As an initial matter, Branch has abandoned any argument she might have raised regarding the district court’s dismissal of her various claims on the defendants’ motion to dismiss and motion for summary judgment. By failing to brief these issues, Branch has abandoned them. Thaddeus-X v. Blatter, 175 F.3d 378, 403 n. 18 (6th Cir.1999); Enertech Elec., Inc. v. Mahon-ing County Comm’rs, 85 F.3d 257, 259 (6th Cir.1996).
After careful review of the record in this case, the applicable law, the parties’ arguments, and the order of the district court, we conclude that the district court did not err in granting the defendants’ motion for judgment as a matter of law. Accordingly we affirm the district court’s judgment for the reasons stated by that court in its April 17, 2001, order of dismissal. Rule 34(j)(2)(C), Rules of the Sixth Circuit.